PER CURIAM:
Tony D. Cooper appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find that his appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Cooper v. Southampton County Jail, No. 2:07-cv-00458-RAJ (E.D.Va. Oct. 12, 2007). We also deny Cooper’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.